DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14 have been presented for examination based on the application filed on 6/3/2021.
Claims 15-20 are cancelled.
Rejection under 35 USC 101 is withdawn; please see response to arguments.
Rejection under 35 USC 112/2nd is withdrawn; please see response to arguments. 
Claims 1, 5, 8, 9 and 14 are 	rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by ScienceDirect article “Computer vision for shoe upper profile measurement via upper and sole conformal matching” by Zhongxu Hu et al.
Claims 2, 4, 10 & 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ScienceDirect article “Computer vision for shoe upper profile measurement via upper and sole conformal matching” by Zhongxu Hu et al , in view of Wiley Periodicals article “CAD-Based Automated Robot Programming in Adhesive Spray Systems for Shoe Outsoles and Uppers” by J.Y. Kim.
Claims 3 & 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ScienceDirect article “Computer vision for shoe upper profile measurement via upper and sole conformal matching” by Zhongxu Hu et al , in view of NPL “Automation in Shoe Assembly” by B. Nemec et al (2006).
Claims 6 & 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ScienceDirect article “Computer vision for shoe upper profile measurement via Hu et al , in view of US Patent No. 6293677 by Gallucci (circa 2001).
Claims 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ScienceDirect article “Computer vision for shoe upper profile measurement via upper and sole conformal matching” by Zhongxu Hu et al , in view of US Patent No. 4100864 by Babson et al (circa 1978).
This action is made Final.
Response to Arguments
(Argument 1) Applicant has argued in Remarks Pg.7:
The Office alleges that "bite line component' and "three-dimensional scanning component" recited in claims 1, 9, and 15 should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Without relinquishment or admission, claim 15 has been cancelled, and the language in claims 1 and 9 has been amended to recite "bite line scanning system" and "three-dimensional scanning system," which it is submitted contains sufficient structure and clarity such that no interpretation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph applies.

(Response 1) Applicant’s remarks are noted and claims are not interpreted under 35 USC 112(f)/6th. 
(Argument 2) Applicant has argued in Remarks Pg.7-8:
II. Reiections Based on 35 U.S.C. 112(b) 
…

(Response 2) Rejection are withdrawn in view of claim amendment as they clarify the purpose of two scanning systems in claim 1 and 9. Rejections for claims 2 & 3 are withdrawn in view of their amendment.
(Argument 3) Applicant has argued in Remarks Pg.8-10:
III. Reiections Based on 35 U.S.C. 101…

(Response 3) Rejection under this statute is also withdrawn in view applicant’s amendments/remarks and that the steps of generating the three dimensional surface 
(Argument 4) Applicant has argued in Remarks Pg.:
It is respectfully submitted that Hu fails to disclose each and every element of amended independent claims 1 and 9. Specifically, Hu fails to disclose a system or method for generating a tool path for processing a first shoe part using a three-dimensional surface map and a location of a bite line, the tool path generated so that a manufacturing process can be applied to the portion of the first shoe part that is to be covered by the second shoe part upon assembly thereof while being contained within an area bounded by the bite line. [1] In addition, nowhere does Hu disclose assembling first and second shoe parts together and performing a bite line scanning process on the assembled shoe parts. [2]

Instead, Hu only discusses detection of a sole edge (i.e., not in the context of placement against a particular shoe upper), and that such a sole edge only needs to be scanned once for a certain style and size of shoe.2 In this sense, Hu never discloses or discusses the identifying of a bite line between joined shoe parts, i.e., between unique first and second shoe parts that have a unique fit, therefore requiring a unique application of a tool path to stay within an area bounded by the bite line existing between those joined shoe parts.3 This lack of precision is additionally evident from the subsequent discussion in Hu of manufacturing errors that require the operator to manually stretch/shrunk the sole during a fitting process.4 [3]

(Response 4)  As per [1] & [2], applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Examiner has specifically mapped this limitation in the claim and Hu specifically discloses combining the scanned upper with scanned sole with sole edge data in Section IV and Fig.4-8.
As per [3], the sole edge is the line between the sole and upper that has to be aligned as evident from Hu Fig. 4-8. The claim does not require any level of precision or exactly how the first (e.g. upper) and second (e.g. sole) are mated. The upper is contained within an area bounded by the (sole edge) bite line as seen from Fig.4-8. Similar arguments/response are made for claim 9 and are addressed likewise. No new arguments are made newly amended claims other than the ones addressed above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 5, 8, 9 and 14 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by ScienceDirect article “Computer vision for shoe upper profile measurement via upper and sole conformal matching” by Zhongxu Hu et al.
Regarding Claim 1 & 9
Hu teaches a system and a method for generating a tool path used for processing a partially assembled article of footwear (Hu: Fig.1 system showing structured light vision system with partially assembled shoe to generate roughing path of abrasive tool - Introduction and section 2) , the system comprising: a bite line scanning system  (Hu : Section 2 “…The developed structured light scanning system, shown in Fig. 1, consists of an analogue camera, a laser line generator, and a linear slide driven by a stepper motor providing the scanning motion for the camera and laser. The shoe to be scanned is clamped pneumatically onto a rotary table,…” showing the bite line scanning system) configured to perform scanning process on a first shoe part  (Hu : Fig.1 showing shoe upper as first shoe part being scanned, showing scanned data in Fig.4) and a second shoe part   (Hu : Section 4 shoe sole as second shoe part which is scanned --- see annotated citation below) that are assembled together in order to identify a location of a bite line formed between the first shoe part and the second shoe part upon assembly thereof (Hu: Section 4 sole edge as bite line detected using the components disclosed in section 2
    PNG
    media_image1.png
    381
    626
    media_image1.png
    Greyscale
);
a three-dimensional scanning system (Hu: Section 2, Fig1-2 showing analogue camera, a laser line generator, and a linear slide driven by a stepper motor providing the scanning motion for the camera and laser) configured to perform a scanning process on a portion of the first shoe part that is to be covered by the second shoe part upon assembly thereof (Hu: Section 2-3 and Fig.4 shows the scanning process on first shoe part as upper and outcome as scanned shoe upper

    PNG
    media_image2.png
    618
    589
    media_image2.png
    Greyscale
); 
and a computing device connected to the bite line scanning system and the three dimensional scanning system  (Hu: See Section 5 and 6 where the computer vision (implying use of computing device) is used to not only capture the scanned data (as mapped in earlier vision) but also for trajectory interpolation (section 5 & Fig.8  title and in use of tool trajectory, such as in roughing operation shown in Section 6 & Fig.9)) , the computing device configured to: generate a three dimensional surface map of the portion of the first shoe part  (Hu : Fig. 4 showing the scanning process on first shoe part (as upper) and outcome as scanned shoe upper) that is to be covered by the second shoe part (Hu: Section 2-3 showing gathering 3D profile data, Section 4 about gathering bite line data and 

    PNG
    media_image3.png
    197
    598
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    404
    620
    media_image4.png
    Greyscale
), and generate a tool path for processing the first shoe part using the three-dimensional surface map (Hu: Section 4 Fig. 4, 3D scan first shoe part as upper)  and the location of the bite line  (Hu: Section 4 specifically Pgs.187-188, Fig.5 and 6 showing real/virtual sole and process of fitting the upper with the sole, where the sole edge is the location of the bite line, shown in the dotted line for the virtual sole)) , the tool path generated so that a manufacturing process  (Hu : See conclusion & Fig.9 showing the manufacturing process (roughing edge/margin) achieved via the 3D Tool trajectory computed and shown in Fig.8 using the bite line of the sole and upper scanned and combined as in Fig.7, process described in Section 4 & 5) can be applied to the portion of the first shoe part that is to be covered by the second shoe part upon assemble thereof while being contained within an area bounded by the bite line (Hu: Section 5 with reference to Fig.8 showing a roughing path followed by robotic manipulator (tooth path) using the 3D surface map as shown in Fig.8 (See in reference to specification Fig.14 showing the surface map), the assembly contains area bounded by sole edge/bite line as shown in Fig.7 and Section 4 last paragraph).
Regarding Claim 5 & 14
Hu teaches further comprising a scoring system adapted to perform a scoring process on the first shoe part using the generated tool path (Hu: Fig.9 are roughed upper).
Regarding Claims 8
Hu teaches further comprising a processing tool adapted to apply a manufacturing process to the first shoe part using the generated tool path, the manufacturing process comprising at least one of: adhesive application, stitching, buffing, cutting, painting, scoring, and marking (Hu: Introduction - using the processing tool to score/rough the upper of the shoe utilizing the tool path).
---- This page is left blank after this line ----
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 2, 4, 10 & 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ScienceDirect article “Computer vision for shoe upper profile measurement via upper and sole conformal matching” by Zhongxu Hu et al , in view of Wiley Periodicals article “CAD-Based Automated Robot Programming in Adhesive Spray Systems for Shoe Outsoles and Uppers” by J.Y. Kim.
Regarding Claims 2, 10 (Updated)
Teachings of Hu are shown in the respective parent claims 1 & 9.
Hu mentions use in adhesive application (Hu: Section 4) and roughing tool (Hu: Introduction & Section 5) with boundary in Fig.8 are precursor to adhesive application
Hu does not specifically teach using an adhesive application system that is adapted to apply adhesive to the first shoe part using the generated tool path.
Kim teaches (claim 2) an adhesive application system that is adapted to apply adhesive to the first shoe part using the generated tool path (claim 10) wherein the manufacturing comprises an adhesive application process (Kim: Pg. 629-631 Section 4 “…A robot path for adhesive application is generated on the basis of the file...”).
It would have been obvious to one (e.g. a designer) of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Kim to Hu. The motivation to combine would have been that Kim provides use of the tool path with details of profiling line and advantage of automatic resizing (Kim: Section 4.2) and reduced adhesive usage using the robotic spray using the tool path (Kim 
Regarding Claims 4 & 13 (Updated)
Kim teaches further comprising a painting system adapted to perform a painting process on the first shoe part using the generated tool path as adhesive application on the upper (Kim: painting as with adhesive spraying, Pg. 629-631 Section 4 “…A robot path for adhesive application is generated on the basis of the file...” & see Kim’s Title “CAD-Based Programming in Adhesive Spray Systems for Shoe Outsoles and Uppers; Also see citation 10 in Kim “CAD-based automated robot trajectory planning for spray painting of free-form surfaces”).
---- This page is left blank after this line ----

Claims 3 & 11 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ScienceDirect article “Computer vision for shoe upper profile measurement via upper and sole conformal matching” by Zhongxu Hu et al , in view of NPL “Automation in Shoe Assembly” by B. Nemec et al (2006).
Regarding Claims 3 & 11
Teachings of Hu are shown in the respective parent claims 1 & 9.
Hu does not specifically teach further comprising a buffing system that is adapted to perform a buffing process on the first shoe part using the generated tool path.
Nemec teaches further comprising a buffing system that is adapted to perform a buffing process on the first shoe part using the generated tool path (Nemec: Abstract and Section IV teaching buffing as application of polishing wax, polishing cream and spray solvents, and brushing in order to achieve high gloss).
It would have been obvious to one (e.g. a designer) of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Nemec to Hu as using predetermined path (tool path) to perform automated buffing was well known in the art/practiced and Hu simply determines a more accurate way of determining such tool path. Further motivation to combine would have been that Babson and Hu are analogous art in the field of automating the shoe manufacturing by using predetermined (computed) tooth path (Nemec: Section IV & Abstract; Hu: Abstract).



Claims 6 & 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ScienceDirect article “Computer vision for shoe upper profile measurement via upper and sole conformal matching” by Zhongxu Hu et al , in view of US Patent No. 6293677 by Gallucci (circa 2001).
Regarding Claims 6 & 12
Teachings of Hu are shown in the respective parent claims 1 & 9.
Hu does not specifically teach further comprising a cutting system adapted to perform a cutting process on the first shoe part using the generated tool path.
Gallucci teaches further comprising a cutting system adapted to perform a cutting process on the first shoe part using the generated tool path (Gallucci: Col.1 Lines 8-14  “The present invention relates to machines for automation of production of articles obtained by assembling flat components, and in particular, the present invention concerns a device for projecting real sized profiles of parts on the working plane of a machine for automatic cutting of such parts, mainly of leather or other similar material, used mostly for footwear production. …” Col.1 Lines 56-58 “…The carriage is driven by a computerized system associated with the machine according to known techniques of digital definition for the tools paths….”).
It would have been obvious to one (e.g. a designer) of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Gallucci to Hu as using predetermined path (tool path) to perform automated cutting was well known in the art/practiced and Hu simply determines a more accurate way of determining such tool path. Further motivation to combine would have been that Babson and Hu are analogous art in the field of automating the shoe manufacturing .
Claims 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ScienceDirect article “Computer vision for shoe upper profile measurement via upper and sole conformal matching” by Zhongxu Hu et al , in view of US Patent No. 4100864 by Babson et al (circa 1978).
Regarding Claim 7
Teachings of Hu are shown in the parent claim 1.
Hu does not specifically teach further comprising a stitching system adapted to perform a stitching process on the first shoe part using the generated tool path.
Babson teaches further comprising a stitching system adapted to perform a stitching process on the first shoe part using the generated tool path  (Babson: Col.1 Lines 67-Col.2 Line 5 “More specifically, it is an object of this invention to provide, for use in a high speed stitcher, for example one for attaching edge binding such as French cord progressively to the margin of sheet material such as a shoe upper, an edge curvature or pattern-controlled guidance means for automatically determining the path of the seam.”; Col.7 Lines 39-53 “…For pre-programming purposes, for instance, determining curvature of the operating path of a tool by numerical control, or initiating automatic work ejection or cessation at a predetermined locality, the shaft 26 may also rotatably carry a vane 136 (FIGS. 1, 3) an end of which is arranged to intercept a beam each cycle for counting successive stitches or feeding increments. As illustrated, each count is desirably made while the needle is up, i.e., has completed a stitch…”).
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH SAXENA whose telephone number is (571)272-8351.  The examiner can normally be reached on Mon-Thu, 9AM-7:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, OMAR RIVAS FERNANDEZ can be reached on (571) 272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AKASH SAXENA
Primary Examiner
Art Unit 2128


/AKASH SAXENA/Primary Examiner, Art Unit 2128                                                                                                                                                                                                        Thursday, June 10, 2021